       Case 5:20-cr-00035-TES-CHW Document 35 Filed 09/15/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


UNITED STATES OF AMERICA,

v.
                                                     CRIMINAL ACTION NO.
TIERA SAMONE RICHARDSON and                           5:20-cr-00035-TES-CHW
SAMUEL LEE RICHARDSON, III

        Defendants.


             ORDER GRANTING JOINT MOTION FOR CONTINUANCE



        On September 17, 2020, the Government obtained an indictment charging the

 above-named Defendants with one count of Conspiracy to Defraud the United States in

 violation of 18 U.S.C. § 371 [Doc. 1, pp. 1–5]. Additionally, the indictment charged

 Defendant Tiera S. Richardson with two counts of False Statements & Representations

 Made to a Government Agency in violation of 18 U.S.C. § 1001(a)(2). [Id. at pp. 5–6].

 Then, on October 7, 2020, Defendants appeared for arraignment and both pled not

 guilty to their respective indictment charges. [Doc. 11]; [Doc. 13]; [Doc. 14]. Since this

 date, they have remained on pretrial release. [Doc. 15]; [Doc. 16].

        Before the Court is the United States of America’s Joint Motion for Continuance

 [Doc. 34]. The currently scheduled trial term is set to begin October 2021. Both parties

 request a continuance to the next regularly scheduled trial term for the Macon Division.

 In support of its Motion, the Government contends that a continuance is necessary
      Case 5:20-cr-00035-TES-CHW Document 35 Filed 09/15/21 Page 2 of 2




because “Defendant Tiera Richardson has been in [and] out of the hospital since

February 2021, with significant medical issues that place her ability to be present and

cognizant in court in question at this time.” [Doc. 34, ¶ 2]. Similarly, the Government

argues that “[b]ecause of these evolving medical issues, defense counsel anticipates that

the defendants will need to notice several medical experts[.]” [Id.].

       The Court, consistent with the parties’ request, GRANTS the Joint Motion for

Continuance [Doc. 34], so that, taking into account the exercise of due diligence, defense

counsel will not be denied reasonable time necessary for effective preparation. 18 U.S.C.

§ 3161(h)(7)(B)(iv). Because failure to grant a continuance would likely result in a

miscarriage of justice, the Court ORDERS that this case be continued to the December

Trial Term—the next trial term for the Macon Division. The ends of justice served by

granting this continuance outweigh the interests of Defendants and the public in a

speedy trial, and the delay occasioned by this continuance shall be deemed excludable

pursuant to the provisions of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).

       SO ORDERED, this 14th day of September, 2021.


                                                 S/ Tilman E. Self, III
                                                 TILMAN E. SELF, III, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             2
